Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of remarks/arguments filed on 09/20/2021 is acknowledged. Claims 3-8, 46-50, 53-54 and 77-86 are currently pending. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-8, 46-50, 53-54 and 77-84 remain rejected under 35 U.S.C. 102(a)(1)  and 102(a)(2) as being anticipated by Shi et al. (WO 2016/205141).
Shi is drawn to methods for the preparation of co-crystals, salts and crystalline forms of tenofovir alafenamide (title, abstract, summary of invention), which are used in pharmaceutical compositions with an acceptable excipient for treating an HIV infection and a hepatitis B virus (HBV) infection (p. 2). The pharmaceutical compositions may comprise at least one additional therapeutic agent active against HIV (p. 18) and may be formulated in a unit dosage form for parenteral (subcutaneous or intramuscular injections) administration, in the form of suspensions (p. 20-22). Controlled release (long-acting) formulations are also taught (p. 23). 
At Example 20, Shi describes the preparation of tenofovir alafenamide hemipamoate (pamoic acid) co-crystals and forms in THF, ethyl acetate and isopropyl alcohol (IPA) with a similar protocol as in examples 1-19 therein. Shi didn’t describe an XRPD data, thermal gravimetric analysis or DSC data of tenofovir alafenamide hemipamoate co-crystals and forms but Shi used the same crystallization solvents (THF, EtOAc, IPA) and a similar process used to make Form I of this application. It appears that Shi teaches the same crystalline tenofovir alafenamide hemipamoate form I of the instant claims because the specific crystalline Form I claimed was obtained in the same manner as the salt and crystalline form of Shi, by adding pamoic acid in THF and using ethyl acetate and/or isopropyl alcohol (IPA) and crystallizing (see page 79, [0286-0288]). Following examples 1-2, 4-11, and 16-19 of Shi, tenofovir alafenamide hemipamoate form I would have been obtained. 
. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” 
In this case, the “unknown property” is the XRPD data, or DSC data claimed. This is unknown because the reference is silent on this property.  This is not an ordinary inherency situation where it is not explicitly stated what the product actually is. Here the reference explicitly teaches exactly what the compound is- a crystalline form of tenofovir alafenamide hemipamoate. The only difference is a characteristic about which the reference happens to be silent. MPEP 2112 goes on to state: “A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.” See also Ex parte Anderson, 21 USPQ 2nd 1241 at 1251, discussion of Rejection E. There, the decision states, “There is ample precedent for shifting the burden to an applicant to reproduce a prior art product whose final structure or properties are, at least, in part 
Applicant’s arguments have been carefully considered but were found unpersuasive. Applicant argues that Shi describes the screening of several acids, including pamoic acid, but that Example 20 does not disclose the preparation of any new salts, co-crystals or forms of tenofovir alafenamide using the acids screened.  In response, in Example 20, Shi described that a screening protocol with pamoic acid in three different solvents was used to identify new salts, co-crystals and forms. Shi escribed that the protocol was similar to the protocols of Examples 1-19:

    PNG
    media_image1.png
    125
    952
    media_image1.png
    Greyscale

Thus, while Shi didn’t explicitly say at Example 20 that a salt or crystalline form of pamoic acid “was prepared”, the “screening” involved preparing the salts and crystals of tenofovir alafenamide with pamoic acid in THF, IPA or EtOAc following similar procedures as Examples 1-19. Otherwise, how can these products be screened? Also note that Examples 1-19 are crystallization procedures. The fact is that the protocols of Shi are the same and use the same solvents as the process for producing tenofovir alafenamide hemipamoate Form I found in this application (see page 79, [0286-0288] of the specification). Particularly, protocols of Examples 1-2, 4-11, and 16-19 involve first dissolving tenofovir alafenamide in THF, IPA or EtOAc, addition of the acid, and crystallizing. Contrary to Applicant’s assertion, Example 20 provides conditions and amounts of acids and solvents when it states using a “similar protocol as in examples 1-
 Pursuant to MPEP 2112.01: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.” Whether the rejection is based on ‘inherency' under 35 U.S.C. § 102, or ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products (footnote omitted).
Accordingly, the burden is shifted to Applicant to show that the tenofovir alafenamide hemipamoate form prepared by the protocols of the above cited prior art as disclosed by Example 20 is not identical to the instant claimed tenofovir alafenamide hemipamoate Form I. Here, the examiner has shown a sound basis for believing that the products of the applicant and the prior art are the same, however, Applicant has not shown evidence that they are not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8, 46-50, 53-54 and 77-86 remain rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO 2016/205141) as above, in view of Gunawardana et al. (Antimicrob Agents Chemother. 2015 Jul; 59(7): 3913–3919).
The teachings of Shi were discussed above.
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
Shi does not teach that the long-acting formulation is active for at least 30 days and that the formulation maintains a concentration minimum (Cmin) above the efficacious level for HIV treatment, as claimed in instant claims 85 and 86. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
Gunawardana et al. teaches that before the effective filing date of this application the ordinary skilled artisan engaged in research for developing long-acting formulations of TAF (tenofovir alafenamide) that would last over 40 days and wherein the sustained levels of tenofovir significantly exceeded those required for efficacious HIV-1 PrEP (page 3914, left column). See whole document and references cited therein, which discuss long-acting injectable antiretrovirals and sustained release implants.  Therefore, the ordinary skilled artisan would have been motivated to treat a virus infection, such as HIV, with the crystalline form I of tenofovir alafenamide hemipamoate of Shi, in a long-acting formulation that is active for at least 30 days and wherein the formulation maintains a concentration minimum (Cmin) above the efficacious level for HIV treatment. The skill level of the ordinary artisan at the time of filing is that he/she can measure and estimate the level of drug needed for efficacious HIV treatment and can provide a formulation that is active for the typically required dosing interval. Gunawardane et al. and its references are evidence of the skill level. 
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) and (C) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
 (C)    Use of known technique to improve similar devices (methods, or products) in the same way.

Applicant’s arguments are the same as for the 102 rejection above. The examiner submits the same response to arguments as above.
Conclusion
Claims 3-8, 46-50, 53-54 and 77-86 are rejected. No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626